Name: Commission Regulation (EU) No 704/2014 of 25 June 2014 amending Regulation (EU) NoÃ 211/2013 on certification requirements for import into the Union of sprouts and seeds intended for the production of sprouts Text with EEA relevance
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  means of agricultural production;  farming systems;  trade
 Date Published: nan

 26.6.2014 EN Official Journal of the European Union L 186/49 COMMISSION REGULATION (EU) No 704/2014 of 25 June 2014 amending Regulation (EU) No 211/2013 on certification requirements for import into the Union of sprouts and seeds intended for the production of sprouts (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 48(1) thereof, Whereas: (1) Commission Regulation (EU) No 211/2013 (2) lays down certification requirements for sprouts or seeds intended for the production of sprouts imported into the Union. (2) During recent audits conducted by the Commission Inspection Services (Food and Veterinary Office) in third countries, certain deficiencies were observed. These deficiencies relate to the competent authorities' capability to certify that the seeds intended for the production of sprouts are produced in compliance with Regulation (EC) No 852/2004 of the European Parliament and of the Council (3), in particular with the general hygiene provisions for primary production and associated operations set out in Part A of Annex I thereto. (3) In order to maintain the highest level of consumer protection while third countries take the necessary corrective actions to establish a robust certification system, it is appropriate to allow, as an alternative in the country of origin, the certification requirement on the general hygiene provisions for primary production to be replaced by a microbiological test for seeds intended for the production of sprouts before export to the Union takes place. For that reason, the model certificate in the Annex to Regulation (EU) No 211/2013 also needs to be amended. (4) This measure should be limited in time until third countries have provided the necessary guarantees that the deficiencies have been corrected. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 211/2013 is amended as follows: (1) Article 3 is replaced by the following: Article 3 Certification requirement 1. Consignments of sprouts or seeds intended for the production of sprouts imported into the Union and originating in or dispatched from third countries shall be accompanied by a certificate in accordance with the model set out in the Annex, attesting that the sprouts or seeds were produced under conditions which comply with the general hygiene provisions for primary production and associated operations set out in Part A of Annex I to Regulation (EC) No 852/2004 and the sprouts were produced under conditions which comply with the traceability requirements laid down in Implementing Regulation (EU) No 208/2013 (4), have been produced in establishments approved in accordance with the requirements laid down in Article 2 of Commission Regulation (EU) No 210/2013 (5) and respect the microbiological criteria laid down in Annex I to Regulation (EC) No 2073/2005. The certificate and, when applicable, the results of microbiological testing on Enterobacteriaceae as referred to in paragraph 4 of this article, must be drawn up in the official language or languages of the third country of dispatch and the Member State in which the import into the EU takes place, or be accompanied by a certified translation into that language or languages. If the Member State of destination so requests, certificates must also be accompanied by a certified translation into the official language or languages of that Member State. However, a Member State may consent to the use of an official Union language other than its own. 2. The original of the certificate shall accompany the consignment until it reaches its destination as indicated in the certificate. 3. In the case of splitting of the consignment, a copy of the certificate shall accompany each part of the consignment. 4. However, by way of derogation from the requirement in paragraph 1 to officially attest that the seeds were produced in compliance with the provisions of Regulation (EC) No 852/2004, and until 1 July 2015, consignments of seeds for sprouting destined to be exported to the Union may be subjected to a microbiological test on Enterobacteriaceae to verify the hygienic conditions of production prior to exportation. The results of those microbiological tests may not exceed 1 000 cfu/g. 5. The certificate and the results of such tests, if applicable, must be made available by the Food Business Operators producing sprouts using imported seeds, on demand of the competent authorities. (4) Commission Implementing Regulation (EU) No 208/2013 of 11 March 2013 on traceability requirements for sprouts and seeds intended for the production of sprouts (OJ L 68, 12.3.2013, p. 16)." (5) Commission Regulation (EU) No 210/2013 of 11 March 2013 on the approval of establishments producing sprouts pursuant to Regulation (EC) No 852/2004 of the European Parliament and of the Council (OJ L 68, 12.3.2013, p. 24).;" (2) Article 4 is deleted; (3) the model certificate for the import of sprouts or seeds intended for the production of sprouts in the Annex is replaced by the text in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EU) No 211/2013 of 11 March 2013 on certification requirements for imports into the Union of sprouts and seeds intended for the production of sprouts (OJ L 68, 12.3.2013, p. 26). (3) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (OJ L 139, 30.4.2004, p. 1). ANNEX MODEL CERTIFICATE FOR THE IMPORT OF SPROUTS OR SEEDS INTENDED FOR THE PRODUCTION OF SPROUTS